 


110 HRES 236 EH: Removing a Minority Member from and electing certain Minority Members to certain standing committees of the House of Representatives.
U.S. House of Representatives
2007-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 236 
In the House of Representatives, U. S.,

March 12, 2007
 
RESOLUTION 
Removing a Minority Member from and electing certain Minority Members to certain standing committees of the House of Representatives. 
 
 
That Mr. Burton of Indiana is hereby removed from the  Committee on Veterans’ Affairs.
2.The following named Members are hereby elected to the following standing committees of the House of Representatives: 

 Committee on Education and Labor:Mr. Heller of Nevada, to rank immediately after Mr. Walberg.

 Committee on Energy and Commerce:Mrs. Blackburn.

 Committee on Financial Services:Mr. Marchant.

Committee on Transportation and Infrastructure:Mrs. Capito, to rank immediately after Mr. Boozman.

Committee on Homeland Security:Mr. McCarthy of California.

 Committee on Science and Technology:Mr. Reichert, to rank immediately after Mr. Inglis of South Carolina.

Committee on Veterans’ Affairs:Mr. Buchanan.

 
 
Lorraine C. Miller,Clerk.
